              Case MDL No. 2948 Document 1 Filed 05/15/20 Page 1 of 2



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


                                )
 IN RE TIKTOK INC. DATA PRIVACY ) MDL DOCKET NO. ______________
 LITIGATION                     )
                                )


  MOTION OF PLAINTIFF FOR TRANSFER OF ACTIONS TO THE SOUTHERN
DISTRICT OF ILLINOIS, OR, IN THE ALTERNATIVE, THE NORTHERN DISTRICT
     OF ILLINOIS, PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED OR
                CONSOLIDATED PRETRIAL PROCEEDINGS

       Plaintiff (hereinafter “Movant”) in the matter A.S. v. TikTok, Inc., No. 3:20-cv-00457 (S.D.

Ill. 2020) respectfully moves this Panel, pursuant to 28 U.S.C. § 1407 to transfer the related actions,

identified in the Schedule of Actions accompanying this motion and any subsequently filed tag-

along actions or related actions (“Actions”), to the Southern District of Illinois for coordinated or

consolidated pretrial proceedings. The Southern District of Illinois is the most logical and well-

equipped District to address the class claims in the Actions. For the reasons set forth herein and

in Movant’s accompanying Brief in Support, Movant respectfully requests that this Panel transfer

the Actions to the Southern District of Illinois for coordinated or consolidated pretrial proceedings.

In the alternative, for the reasons set forth in Movant’s accompanying Brief in Support, Plaintiff

seeks transfer of the actions to the Northern District of Illinois.

Dated: May 15, 2020



                                                       /s/ Francis J. Flynn, Jr.
                                                       Francis J. "Casey" Flynn, Jr.
                                                       Law Office of Francis J. Flynn, Jr.
                                                       3518A Arsenal Street
                                                       Saint Louis, Missouri 63118
                                                       Email: casey@lawofficeflynn.com
                                                              francisflynn@gmail.com


                                                   1
Case MDL No. 2948 Document 1 Filed 05/15/20 Page 2 of 2



                               Tiffany M. Yiatras
                               CONSUMER PROTECTION LEGAL, LLC
                               8235 Forsyth Boulevard, Suite 1100
                               Saint Louis, MO 63105-1643
                               Email: tyiatras@gmail.com

                               Plaintiffs’ Counsel in A.S. v. TikTok Inc., No.
                               3:20-cv-00457 (S.D. Ill.)




                           2
